



Exhibit 10.9
Amendment to Employment Agreement
This Amendment to Employment Agreement (this “Amendment”) is made on June 30,
2020 by and between Scientific Games Corporation, a Nevada corporation, (the
“Company”) and Matthew Wilson (“Executive”).
WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of July 6, 2019, which was then amended as of March 24, 2020 (as amended, the
“Agreement”); and
WHEREAS, the amendment to the Employment Agreement dated as of March 24, 2020
decreased Executive’s annual base salary of seven hundred fifty thousand
($750,000) by one hundred seventy-eight thousand, seven hundred and sixty-seven
U.S. dollars ($178,767), representing the portion of his annual base salary
attributable to the period from April 5, 2020 through June 30, 2020.
NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Decrease in Base Salary. The Agreement is hereby amended by adding the
following sentence to the end of Section 3(a):
“Effective as of July 1, 2020, Executive will be paid thirty-one thousand, eight
hundred and forty-nine U.S. dollars ($31,849) of base salary until and through
July 31, 2020, and Executive’s annual base salary of seven hundred and fifty
thousand U.S. dollars ($750,000) is reduced by an additional thirty-one
thousand, eight hundred and forty-nine U.S. dollars ($31,849), representing the
portion of his annual base salary attributable to the period from July 1, 2020
through July 31, 2020.”
2. The Company and Executive further expressly agree that the decrease in base
salary set forth in Section 1 of this Amendment does not constitute “Good
Reason,” as that phrase is defined in Section 4(e) of the Agreement.
3. Except as set forth in this Amendment, all terms and conditions of the
Agreement shall remain unchanged and in full force and effect in accordance with
their terms. All references to the “Agreement” in the Agreement shall refer to
the Agreement as amended by this Amendment. Any defined terms used in this
Amendment and not defined herein shall have the meaning as set forth in the
Agreement.
        4. This Amendment may be executed in counterparts, each of which shall
for all purposes be deemed to be an original and all of which shall constitute
the same instrument. Delivery of an executed counterpart of a signature page of
this Amendment by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of June 30, 2020.
SCIENTIFIC GAMES CORPORATION




By: /s/ James Sottile   
1



--------------------------------------------------------------------------------



Name: James Sottile 
Title: Executive Vice President and Chief Legal Officer 


/s/ Matthew Wilson   
Matthew Wilson
2

